         Case 1:20-cv-01948-RTH Document 10 Filed 05/07/21 Page 1 of 2




           In the United States Court of Federal Claims
                                           No. 20-1948
                                        Filed: 7 May 2021
                                     NOT FOR PUBLICATION

**************************************
   ANTHONY R. CUNNINGHAM, JR.,       *
                                     *
                                     *
                  Plaintiff,         *
                                     *
   v.                                *
                                     *
   THE UNITED STATES,                *
                                     *
                  Defendant.         *
                                     *
**************************************

                                               ORDER

I. Background

         On 18 December 2020, plaintiff, proceeding pro se, filed his complaint and a motion to
proceed in forma pauperis with this Court. See Compl., ECF No. 1, App. to Proceed In Forma
Pauperis, ECF No. 2 (“Pl. Mtn. IFP”). On 29 January 2021, the government filed a motion to
dismiss plaintiff’s complaint pursuant to Rule 12(b)(1) of the Rules of the United States Court of
Federal Claims (“RCFC”). See Def.’s Mot. to Dismiss Pro Se Compl., ECF No. 8. Plaintiff’s
response to the government’s motion to dismiss was due on 26 February 2021. See RCFC
7.2(b)(1). As of 18 March 2021, plaintiff had not filed a response to the government’s motion to
dismiss. See Order, ECF No. 9. The Court therefore ordered plaintiff to respond to the
government’s motion on or before 15 April 2021. Id. The Court stated, “[i]f plaintiff fails to
respond by this date, the Court will have no choice but to dismiss plaintiff’s [c]omplaint for
failure to prosecute pursuant to RCFC 41(b).” Id.

II. Plaintiff’s In Forma Pauperis Application

         As an initial matter, plaintiff requests the Court allow him to proceed in forma pauperis.
See Pl. Mtn. IFP. Pursuant to 28 U.S.C. § 1915(a)(1), “any court of the United States may
authorize the commencement…of any suit, action or proceeding…without prepayment of fees or
security therefor, by a person who submits an affidavit that includes a statement…that the person
is unable to pay such fees or give security therefor.” A plaintiff need not “be absolutely destitute
to enjoy the benefit of the statute.” Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339
(1948). An affidavit demonstrating a plaintiff is unable to pay the fee or provide security and
“still be able to provide himself and dependents ‘with the necessities of life,’” is sufficient. Id;
          Case 1:20-cv-01948-RTH Document 10 Filed 05/07/21 Page 2 of 2




see also Waltner v. United States, 93 Fed. Cl. 139, 143 (2010) (quoting Fiebelkron v. United
States, 77 Fed. Cl. 59, 62 (2007)) (stating the proper inquiry when considering an application to
proceed in forma pauperis is whether “paying such fees would constitute a serious hardship on
the plaintiff, not that such payment would render plaintiff destitute.”).

       Plaintiff states in his application to proceed in forma pauperis: He is currently
unemployed, he has not received money from any other sources, and he needs to support his
dependents. See Pl. Mtn. IFP. Under these circumstances, plaintiff has sufficiently
demonstrated he is unable to pay the Court’s filing fee. Plaintiff’s application to proceed in
forma pauperis is therefore granted.

III. Plaintiff’s Failure to Comply with the Court’s 18 March 2021 Order

         When a party fails to respond to the government’s motions, or to subsequent court orders,
dismissal is not only appropriate but required to properly administer justice. “While dismissal of
a claim is a harsh action, especially to a pro se litigant, it is justified when a party fails to pursue
litigation diligently and disregards the court’s rules . . . .” Whiting v. United States, 99 Fed. Cl.
13, 17 (2011) (citing Kadin Corp. v. United States, 782 F.2d 175, 176–77 (Fed. Cir. 1986)).
Furthermore, RCFC 41(b) provides “[i]f the plaintiff fails to prosecute or comply with these
rules or a court order, the court may dismiss on its own motion or the defendant may move to
dismiss the action or any claim against it.” As pro se plaintiffs are, by their nature, unassisted,
this Court may sometimes grant a pro se plaintiff greater lenience throughout the filing process.
In keeping with this permissive leniency, the Court allowed plaintiff an additional 28 days to
either file his response to the government’s motion to dismiss or show cause why his complaint
should not be dismissed for failure to prosecute. Plaintiff failed to file any response to the
government’s motion to dismiss his complaint or to the Court’s 18 March 2021 order, and the
Court must therefore dismiss the case pursuant to RCFC 41(b) for failure to prosecute and failure
to comply with a Court order.

IV. Conclusion

       Plaintiff has not submitted or filed documents of any sort with this Court since filing his
complaint and motion to proceed in forma pauperis on 18 December 2020, despite the
government filing a motion to dismiss and the Court ordering him to respond. The Court hereby:
(1) GRANTS Mr. Cunningham’s motion to proceed in forma pauperis, (2) DENIES as MOOT
the government’s motion to dismiss; and (3) directs the Clerk to DISMISS the case without
prejudice pursuant to RCFC 41(b).

        IT IS SO ORDERED.

                                                        s/Ryan T. Holte
                                                        RYAN T. HOLTE
                                                        Judge
